    Case: 1:18-cv-06675 Document #: 47 Filed: 10/28/19 Page 1 of 1 PageID #:201




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

DEMETRIA POWELL, as guardian ad
litem and on behalf of her son D.P., et
al.,

       Plaintiff,                          No. 18-cv-6675

       v.                                  Hon. Joan B. Gottschall

THE STATE OF ILLINOIS, et al.,

       Defendants.

                               NOTICE OF MOTION


TO: All Counsel of Record

PLEASE TAKE NOTICE that on November 6, 2019 at 9:30 a.m., or as soon
thereafter as counsel may be heard, we shall appear before the Honorable Joan B.
Gottschall or any judge sitting in her stead in Courtroom 2325 of the U.S. District
Court of the Northern District of Illinois, Eastern Division, 219 South Dearborn St.,
Chicago, Illinois and shall present Defendants’ Motion to Certify Interlocutory
Appeal and Stay Proceedings, a copy of which has been filed and served
concurrently with this Notice.

Dated: October 28, 2019
                                       Respectfully submitted,
KWAME RAOUL
Attorney General of Illinois           /s/ Michael T. Dierkes

                                       Michael T. Dierkes
                                       Office of the Illinois Attorney General
                                       General Law Bureau
                                       100 West Randolph Street, 13th Floor
                                       Chicago, Illinois 60601
                                       (312) 814-3672
                                       Counsel for Defendants
